       Case 1:20-cv-00574-HBK Document 52 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAROTA TYRONE LEWIS,                             No. 1:20cv574-HBK (PC)
12                       Plaintiff,
13           v.                                        ORDER DENYING PLAINTIFF’S
                                                       MOTIONS TO APPOINT COUNSEL
14    CONNIE GIPSON; RAPLH DIAZ, S.
      SHERMAN, S SMITH, FNU SMITH,                     (Doc. Nos. 29, 30, 32, 33, 45)
15    FNU JOHNSON, FNU PIPER, NIKKI
      JOHNSON, J. JIMENEZ, STATE OF
16    CALIFORNIA, CDCR,
17                       Defendants.
18
            Pending before the Court are Plaintiff’s duplicative motions to appoint counsel filed
19
     October 22, 2020 (Doc. No. 29), November 9, 2020 (Doc. No. 30), twice on November 16, 2020
20
     (Doc. Nos. 32, 33), and December 4, 2020 (Doc. No. 45).          Plaintiff Darota Tyrone Lewis is
21
     currently incarcerated at the California Health Care Facility and is proceeding pro se on his Civil
22
     Rights Complaint filed on April 14, 2020 (Doc. 1). Plaintiff is proceeding in forma pauperis.
23
     (Doc. No. 10).
24
            The United States Constitution does not require appointment of counsel in civil cases. See
25
     Lewis v. Casey, 518 U.S. 343, 354 (1996) (explaining Bounds v. Smith, 430 U.S. at 817, did not
26
     create a right to appointment of counsel in civil cases). Under 28 U.S.C. § 1915, this Court has
27
     discretionary authority to appoint counsel for an indigent to commence, prosecute, or defend a civil
28
                                                       1
        Case 1:20-cv-00574-HBK Document 52 Filed 12/28/20 Page 2 of 2


 1   action. See 28 U.S.C. § 1915(e)(1) (stating the court has authority to appoint counsel for people

 2   unable to afford counsel); see also United States v. McQuade, 519 F.2d 1180 (9th Cir. 1978)

 3   (addressing relevant standard of review for motions to appoint counsel in civil cases) (other

 4   citations omitted). However, motions to appoint counsel in civil cases are granted only in

 5   “exceptional circumstances.” Id. at 1181. The Court may consider many factors including, but not

 6   limited to, proof of indigence, the likelihood of success on the merits, and the ability of the plaintiff

 7   to articulate his or her claims pro se in light of the complexity of the legal issues involved, to

 8   determine if exceptional circumstances warrant appointment of counsel. Id.; see also Rand v.

 9   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds on reh’g en

10   banc, 154 F.2d 952 (9th Cir. 1998).

11            Plaintiff’s motions are duplicative, each comprising between 15-16 pages. Plaintiff argues

12   that he is unschooled in the law, faces difficulties in obtaining legal research due to his

13   incarceration, suffers from physical impairments, and has limited access to his legal materials. At

14   the outset, Plaintiff is advised that he should not file duplicative motions seeks the same relief, as

15   it only serves to delay expeditious resolution of motions. The Court does not find exceptional

16   circumstances warrant appointment of counsel for Plaintiff. Although Plaintiff is proceeding pro

17   se and is incarcerated, he faces the same obstacles all pro se prisoners face. A review of the docket

18   further shows he is capable of adequately articulating his claims and seeking relief. Further,

19   Plaintiff’s physical impairments have not impeded Plaintiff’s ability to litigate this case and his

20   references to various legal authorities defy his claim that he does not have access to legal resources.

21            Accordingly, Plaintiff’s motions for the appointment of counsel (Doc. Nos. 29, 30, 32, 33,

22   45) are DENIED without prejudice.

23
     IT IS SO ORDERED.
24

25
     Dated:      December 28, 2020
26                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                         2
